Title: From John Adams to Duncan Ingraham Jr., 19 February 1783
From: Adams, John
To: Ingraham, Duncan Jr.


Sir,
Paris 19th. Feby. 1783.

Inclosed are six Passports for American Vessels, one of which You will please to deliver to Mr. de Neufville for the Firebrand Capt. Frazier— You will dispose of the rest as You judge proper.
There is also inclosed a little Packet directed to You, which You will dispose of as directed requested.—
You will accept my Congratulations upon the late addition of a Daughter to your Family— I have a Letter from my Son at Gottenburg 1st. Feby. very well.
I have the honor to be, with much Esteem &c